Citation Nr: 0925765	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-40 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus with hypertension, cataracts 
and history of nonhemorrhagic stroke.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for diabetic peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in September 2005, the RO granted 
service connection for diabetes mellitus with hypertension, 
early cataracts and history of nonhemorrhagic stroke, and 
assigned a 20 percent evaluation for it.  In addition, the RO 
granted service connection for diabetic peripheral neuropathy 
of each lower extremity, and for erectile dysfunction.  A 10 
percent rating was assigned for each lower extremity, and a 
noncompensable rating was assigned for erectile dysfunction.

In addition, by rating decision dated July 2007, the RO 
denied service connection for residuals of a traumatic brain 
injury.

During a hearing at the RO in August 2006, the Veteran 
withdrew his claim for a higher rate of special monthly 
compensation on account of loss of use of a creative organ.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

The issues of entitlement to service connection for residuals 
of a traumatic brain injury, for an initial evaluation in 
excess of 20 percent for diabetes mellitus, and for an 
initial evaluation in excess of 10 percent for diabetic 
peripheral neuropathy of each lower extremity are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by loss of 
erectile power without penile deformity.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

This case arises from the initial award of service connection 
for erectile dysfunction.  In September 2003 and March 2004 
letters, issued prior to the rating decision on appeal, the 
VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claims for service 
connection, to include what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter advised the 
Veteran of the information and evidence needed to establish a 
disability rating and effective date.  Following the grant of 
service connection, a June 2008 letter advised the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of impairment for his claimed 
conditions, and the effect that the condition have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a higher rating.  The case was 
readjudicated in December 2008.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's statements, including his testimony at a hearing 
before the undersigned, private and VA medical records, and 
the reports of VA examinations.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A 20 percent rating may be assigned for deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate primarily because it is the only diagnostic code 
which includes loss of erectile power among its criteria.  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the Veteran has not requested that another diagnostic code be 
used.

It is undisputed that the Veteran has loss of erectile power.  
The rating criteria, however, also require deformity of the 
penis to warrant a compensable evaluation. The medical 
evidence in this case is negative for complaint, treatment, 
or findings of penile deformity.  The May 2005 VA examination 
was negative for any such deformity, and the Veteran does not 
contend otherwise.  During his February 2009 hearing, the 
Veteran denied having penile deformity.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Given that the Veteran's erectile 
dysfunction has not interfered with his employment, a 
compensable evaluation is not warranted under the schedular 
criteria.  Accordingly, the criteria for an initial 
compensable evaluation for erectile dysfunction have not been 
met and the Veteran's claim is denied.

The Board has also considered whether the Veteran's service-
connected disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for additional symptoms than are 
currently shown by the evidence.  Moreover, he is receiving 
special monthly compensation for his disability.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 




ORDER

An initial compensable evaluation for erectile dysfunction is 
denied.


REMAND

During his hearing, the Veteran testified as to the severity 
of his diabetes, cataracts, hypertension and peripheral 
neuropathy, suggesting that they may be more severe than 
currently evaluated.  As it has been almost 4 years since the 
last VA examination on these matters, remand for a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). 

The Veteran also asserts that service connection is warranted 
for the residuals of a traumatic brain injury.  He was 
admitted to a private hospital in March 2006 after being 
involved in a motorcycle accident.  The discharge summary 
indicates that he was riding the motorcycle and struck a 
plow.  The history and physical upon admission reflect that 
there was a questionable neurological event prior to the 
accident.  A toxicology screen was positive for opiates and 
less than 0.005% alcohol.  A CT scan of the head on the day 
following admission revealed a severe traumatic brain injury 
with multifocal hemorrhagic contusions.  

The Veteran was transferred to another facility in April 
2006, and it was reported that it was unclear if he had a 
neurological event prior to the motorcycle accident or if the 
accident caused the neurological event.  

A police report was made in conjunction with the accident.  A 
police officer interviewed the Veteran in August 2006.  The 
Veteran related that he went with a friend to pick up a 
motorcycle he had purchased.  He stated that he was 
straddling the motorcycle and someone asked him to move it, 
but that he does not remember anything else.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The Veteran should be afforded 
diabetes, eye, and hypertension 
examinations to determine the current 
nature and severity of his diabetes, 
cataract and hypertension disabilities.  
All indicated tests should be conducted 
and the results reported in detail.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  With respect to 
diabetes, the examiner should indicate 
whether the Veteran must avoid strenuous 
occupational or recreational activities 
to control his diabetes.  The examiner 
should provide a rationale for any 
conclusions given. 

2.  The Veteran should be afforded a VA 
neurological examination by a neurologist 
to determine the nature and etiology of 
the residuals of the traumatic brain 
injury, as well as the current severity 
of diabetic peripheral neuropathy of the 
lower extremities.  All necessary tests 
should be performed and the results 
reported in detail.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
Veteran's motorcycle accident in March 
2006 was precipitated by a neurological 
event associated with his service-
connected diabetes mellitus.  In 
addition, the examiner should comment on 
the symptoms associated with diabetic 
peripheral neuropathy of the lower 
extremities and which, if any are related 
to the traumatic brain injury sustained 
in March 2006.  The rationale for any 
opinion should be set forth.  If the 
examiner is unable to provide any of the 
requested opinions without resort to 
speculation, he/she should so state.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


